


110 HR 4736 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4736
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Feeney introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to repeal limiting charges under the Medicare Program for non-participating
		  physicians and to preempt State laws that prohibit balance
		  billing.
	
	
		1.Removal of limiting charges
			 for physicians services under Medicare
			(a)In
			 generalSections 1848(g) of
			 the Social Security Act (42 U.S.C. 1395w–4(g)) is amended—
				(1)in subsection (g),
			 by striking paragraphs (1) and (2); and
				(2)in subsection (h),
			 by striking and the maximum amount that may be charged consistent with
			 subsection (g)(2).
				(b)Conforming
			 amendments
				(1)Section 1842(b)(3) of such Act (42 U.S.C.
			 1395u(b)(3)) is amended by striking subparagraph (G).
				(2)Section 1842(h)(7)
			 of such Act (42 U.S.C. 1395u(h)(7)) is amended—
					(A)by adding
			 and at the end of subparagraph (B);
					(B)by striking
			 , and at the end of subparagraph (C) and inserting a period;
			 and
					(C)by striking
			 subparagraph (D).
					(3)Section
			 1852(k)(2)(A) of such Act (42 U.S.C. 1395w–22(k)(2)(A)) is amended by striking
			 clause (ii).
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the date of the enactment of this Act.
			2.Preemption of
			 State laws limiting charges for physicians’ services
			(a)In
			 generalNo State may impose a
			 limit on the amount of charges, in relation to recognized payment amounts under
			 any health plan or otherwise, a physician (as defined in section 1861(r)(1) of
			 the Social Security Act) may impose for services furnished by the physician and
			 any such limit is hereby preempted.
			(b)StateIn
			 this section, the term State includes the District of Columbia,
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
			
